COLEMAN, Justice.
On the authority of Ex parte Miller, 292 Ala. 554, 297 So.2d 802, decided this day, it is ordered that if, upon advice of this decision, the trial court does not enter an order allowing the plaintiff to amend his complaint by adding James Pearson, ABC Corporation as surety on the bond of James Pearson, and John Jackson as parties defendant, the peremptory writ to effectuate such ends will issue at the request of petitioner.
Writ awarded conditionally.
HEFLIN, C. J., and BLOODWORTH, McCALL and JONES, JJ., concur.